CANTY, J.
(dissenting).
I cannot concur in the foregoing opinion.- This court has no right to assume that defendant knew that any one was in the saloon when he kicked in the door.
The evidence tends to prove that about 11 o’clock at night, in company with his brother-in-law, he came to the back door of the place, knocked, and listened several times, but received no answer. Then he swore, and threatened to break in and get what he wanted. The place had already been closed for the night. A witness who was concealed in an outhouse near by testified that defendant said: “I am going to have what I want out of there.” “I am going to get in there, and get what I want.” Then he broke in the panels of the door, stopped and listened, ran away, returned in a few moments and crawled through the hole in the door. A person sleeping on the inside turned up the light, and defendant went back and crawled out through the hole in the door. Then he went away, returned in about 15 minutes, again knocked on the door, and was admitted by the person inside.
While the evidence that the defendant intended to commit the crime of burglary is not altogether, satisfactory, I am of the opinion that it sustains the verdict. The evidence warranted the jury in finding that defendant broke into the building with intent to steal whiskey, beer or other liquor. The fact that he was somewhat drunk does not excuse the crime. State v. Welch, 21 Minn. 22.
I am strongly of the opinion that, if I had been the trial judge, I would never have given this defendant such an excessive sentence as this appears to be, or have sentenced him to the penitentiary at all. But we occupy towards this case the cold-blooded *463position of an appellate court, and have no discretion which we may exercise by showing mercy. In my opinion, defendant’s remedy is by an application to the pardoning power, and not by an appeal to this court.